 


109 HR 3420 IH: National Forest Protection and Restoration Act
U.S. House of Representatives
2005-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3420 
IN THE HOUSE OF REPRESENTATIVES 
 
July 25, 2005 
Mr. Leach (for himself, Ms. Slaughter, Mr. Brown of Ohio, Mrs. Maloney, Mr. Honda, Mr. McDermott, Mr. Lynch, Mr. Larson of Connecticut, Ms. Jackson-Lee of Texas, Ms. Woolsey, Mr. Weiner, Mr. Hinchey, Ms. Eddie Bernice Johnson of Texas, Mr. Olver, Mr. Rangel, Mr. Lantos, Mrs. McCarthy, Mrs. Davis of California, Mr. Serrano, Mr. Sherman, Ms. Schakowsky, Mr. Frank of Massachusetts, Mr. Grijalva, Mr. McGovern, Mr. Moore of Kansas, Mr. McNulty, Mr. Berman, Ms. DeLauro, Mr. Shays, Mrs. Capps, Mr. Pallone, Mr. Lewis of Georgia, Ms. Lee, Mr. Payne, Mr. Nadler, Mrs. Napolitano, Mr. Owens, Mr. Conyers, Mrs. Tauscher, Mr. Andrews, Mr. Filner, Mr. Gutierrez, Mr. Wynn, Mr. Holt, Mr. Neal of Massachusetts, Ms. Baldwin, Mr. Meeks of New York, Mr. Ackerman, Mr. Van Hollen, and Mr. Kucinich) introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committees on Agriculture and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To save taxpayers money, reduce the deficit, cut corporate welfare, protect communities from wildfires, encourage Federal land management agency reform and accountability, and protect and restore America’s natural heritage by eliminating the fiscally wasteful and ecologically destructive commercial logging program on Federal public lands, restoring native biodiversity in our Federal public forests, and facilitating the economic recovery and diversification of communities affected by the Federal logging program. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the National Forest Protection and Restoration Act. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Definitions 
Sec. 3. Findings 
Sec. 4. Prohibition on timber sales to protect Federal public lands 
Sec. 5. Effect of prohibition on existing timber sale contracts 
Sec. 6. Authorization of appropriations 
Sec. 7. Natural heritage restoration 
Sec. 8. Worker retraining 
Sec. 9. Allocation of funds 
Sec. 10. Continuation of payments for States and counties containing Federal public lands under Public Law 106–393 
Sec. 11. Enforcement by citizens 
2.DefinitionsFor purposes of this Act: 
(1)AgenciesThe term agencies means the Forest Service, the National Park Service, the Bureau of Land Management, and the United States Fish and Wildlife Service. 
(2)Commercial logging 
(A)In generalThe term commercial logging means— 
(i)the sale of timber; 
(ii)the execution of a timber sale; or 
(iii)any other transfer of timber or biomass to an individual, company, corporation, or other entity, which then offers the transferred timber or biomass, or any product produced from that timber or biomass, for sale or uses the transferred timber or biomass for other commercial purposes. 
(B)InclusionsThe term commercial logging includes a sale, execution, or other transfer specified in subparagraph (A) regardless of— 
(i)the stated reason for the sale, execution, or transfer; or 
(ii)whether the timber is standing, fallen, living, or dead. 
(3)Federal public landsThe term Federal public lands means— 
(A)all lands in the United States included in the National Forest System; 
(B)all lands in the United States included in the National Wildlife Refuge System; 
(C)all lands in the United States included in the National Park System; and 
(D)all lands under the jurisdiction of the Bureau of Land Management. 
(4)Native biodiversity 
(A)In generalThe term native biodiversity means— 
(i)the full range of variety and variability within and among living organisms; and 
(ii)the ecological complexes in which the living organisms would have occurred in the absence of significant human impact. 
(B)InclusionsThe term native biodiversity includes diversity— 
(i)within a species (including genetic diversity, species diversity, and age diversity); 
(ii)within a community of species; 
(iii)between communities of species; 
(iv)within a total area, such as a watershed; 
(v)along a vertical plane from ground to sky, including application of the plane to all the other types of diversity; and 
(vi)along the horizontal plane of the earth-surface, including application of the plane to all the other types of diversity. 
(C)ExclusionsThe term native biodiversity excludes genetically modified or engineered organisms. 
(5)Late-successional/old growth forestThe term late-successional/old growth forest refers to any stand of forest within the boundaries of a timber sale that may contain trees that exceed 80 years in age. 
(6)Roadless areaThe term roadless area means each of the following: 
(A)Any inventoried roadless area. 
(B)Any area of at least 1,000 contiguous acres meeting Forest Service road density guidelines. 
(C)Any area of less than 1,000 contiguous acres meeting Forest Service road density guidelines, if the area is adjacent to a unit of the National Wilderness Preservation System, a unit of the National Park System, an inventories roadless area, or a designated Wilderness Study Area. 
(7)Timber sale 
(A)In generalThe term timber sale means— 
(i)the sale of timber; 
(ii)the offering of timber for sale or consideration; or 
(iii)any other transfer of timber or biomass to an individual, company, corporation, or other entity, which then offers the transferred timber or biomass, or any product produced from that timber or biomass, for sale or uses the transferred timber or biomass for other commercial purposes. 
(B)InclusionsThe term timber sale includes a sale, offer, or other transfer specified in subparagraph (A) regardless of— 
(i)the stated reason for the sale, offer, or transfer; or 
(ii)whether the timber is standing, fallen, living, or dead. 
3.FindingsCongress finds the following: 
(1)Polls conducted by the Forest Service show that a strong majority of the American people think that natural resources on Federal public lands should not be made available to produce consumer goods. 
(2)The 1995 Forest Service draft report entitled Forest Service Program for Forest and Rangeland Resources: A Long-Term Strategic Plan shows that recreation and tourism in the National Forest System creates over 30 times more jobs, and generates over 30 times more income, than commercial logging on national forests. 
(3)According to Forest Service figures, timber cut from Federal public lands comprises less than five percent of the annual timber consumption of the United States. 
(4)The vast majority of America’s original pristine forests have been logged, and what little primary forest that remains exists almost entirely on public lands. 
(5)The ecological crisis resulting from this severe habitat loss and fragmentation of American forests requires bold action to protect this Nation’s natural heritage so that pristine forests may remain pristine, and damaged forests may have an opportunity to recover. 
(6)It is in the interests of the American people and the international community to protect and restore native biodiversity in our Federal public lands for its inherent benefits, the resulting economic benefits, and for the protection of this natural heritage for current and future generations. 
(7)The 1995 report of the Comptroller General regarding distribution of Forest Service timber sales receipts (GAO/RCED–95–237FS) and the 1998 follow-up report (GAO/RCED–99–24) reveal that, of the hundreds of millions of dollars of taxpayer money that is annually expended on the Forest Service timber sales program, only a small fraction finds its way back to the Federal Treasury, resulting in an enormous net loss to taxpayers. 
(8)In September 2001, the General Accounting Office stated that it was ‘impractical, if not impossible, for us or anyone to accurately determine the Forest Service’s timber sales program cost.” (GAO–01–1101R Forest Service Timber Costs), and this lack of accurate accounting results in waste and abuse of taxpayer funds and natural resources. 
(9)Forests absorb rainfall, retard stream runoff, reduce floods, increase slope stability, and retain topsoil, and retard soil erosion and siltation in streams, irrigation ditches, and reservoirs. 
(10)Commercial logging has many indirect costs which are very significant, but not easily measured, such as flooding damage and relief of flooding damage through Federal funds, damage to the salmon fishing industry; and harm to the recreation and tourism industries. 
(11)A congressionally commissioned scientific study of the Sierra Nevada forests found that more than any other human activity, commercial logging has increased the risk and severity of fires by removing the cooling shade of trees and leaving flammable debris (see Sierra Nevada Ecosystem Project Final Report to Congress, Vol. 1, Assessment Summaries and Management Strategies, 1996). 
(12)Forest Service studies have confirmed the finding that logging, including both thinning and clearcutting, increases fire severity (United States Forest Service, Historical and Current Forest Landscapes in Eastern Oregon and Washington, Part II: Linking Vegetation Characteristics to Potential Fire Behavior and Related Smoke Production, PNW–GTR–355, p. 22 (1995); United States Forest Service, Integrated Scientific Assessment for Ecosystem Management in Interior Columbia Basin, PNW–GTR–382, p. 61 (1996)). 
(13)The Forest Service’s chief fire specialist has stated that the material that needs to be reduced to prevent unnaturally severe forest fires is underbrush that is less than two or three inches in diameter, not mature trees (Washington Journal, C–SPAN, Aug. 10, 2000). 
(14)The Forest Service’s own fire research station found that the only effective way to protect homes in the urban/wildland interface from forest fires is to reduce the flammability of the home itself and its immediate surroundings within 40 meters, not engage in logging activities on Federal public lands (Jack Cohen, Reducing the Wildland Fire Threat to Homes: where and how much?, United States Forest Service, Fire Sciences Laboratory, Rocky Mountain Research Station, Missoula, Montana, report presented at the Fire Economics, Policy and Planning: Bottom Line Symposium, April 5–9, 1999, San Diego, California). 
(15)It is in the interests of the American people to protect watersheds on Federal public lands in order to prevent potentially damaging and deadly floods. 
4.Prohibition on timber sales to protect Federal public lands 
(a)Prohibition on new timber salesNotwithstanding any other provision of law, effective as of the date of the enactment of this Act, no timber sales shall be prepared, advertised, offered, or awarded on Federal public lands and, except as provided in section 5, no commercial logging shall occur on Federal public lands. 
(b)ExceptionsThe use of forest materials for noncommercial use, including personal-use permits under the personal use component of the forest management program of the Forest Service or an equivalent program of the Bureau of Land Management, the National Park Service, or the United States Fish and Wildlife Service, to the extent allowed under existing law, is not prohibited by subsection (a), but any such use of forest materials for noncommercial use must be consistent with section 7, including subsection (k) of such section. 
(c)Native American tribesNothing contained in this Act shall be construed to modify, amend, or breach any treaty in existence on the date of enactment of this Act with any Native American tribe. 
5.Effect of prohibition on existing timber sale contracts 
(a)Remaining salvage rider salesNotwithstanding any outstanding judicial order or administrative proceeding interpreting section 2001 of Public Law 104–19 (109 Stat. 240; 16 U.S.C. 1611 note), the Secretary of Agriculture and the Secretary of the Interior shall immediately suspend each timber sale or activity that was being undertaken in whole or in part under the authority provided in such section. 
(b)Roadless areas and late-successional/Old growth forestsNotwithstanding any other provision of law, the Secretary of Agriculture and the Secretary of the Interior shall immediately suspend each timber sale in any roadless area or late-successional/old growth forest on Federal public lands. 
(c)Phase-out period authorizedThere shall be a 2-year period to phase out those timber sale contracts in existence as of the date of the enactment of this Act. The phase-out period shall begin on the date of the enactment of this Act. Any remaining timber sales on Federal public lands shall be automatically suspended upon the expiration of the phase-out period. Notwithstanding any other provision of law, no commercial logging shall occur anywhere on Federal public lands after the end of the phase-out period. 
(d)Early terminationFor all timber sales suspended under subsection (a), subsection (b), and subsection (c) of this subsection, the Secretary concerned shall— 
(1)exercise any provision of the original contract that authorizes termination and payment of specified damages; or 
(2)terminate the contract to avoid adverse effects on the environment or natural resources. 
(e)Payment for timber sale contracts relinquishedAny claim, whether as a result of a judgment or an agreement against the Federal Government, arising from termination of any timber sale contract under subsection (d) of this subsection, may be— 
(1)paid from funds made available under section 1304 of title 31, United States Code, and shall not require reimbursement under section 13(c) of the Contract Disputes Act of 1978 (41 U.S.C. 612(c)); 
(2)offset by forgiveness of a Federal Government loan or loan guarantee; 
(3)paid through funds appropriated for the purpose; or 
(4)paid through the transfer of funds from Forest Service or Bureau of Land Management accounts for forest management, road construction, or general administration for such purposes. 
(f)DisputesAny claim by a purchaser against the Federal Government relating to a contract terminated under this section shall be subject to the Contract Disputes Act of 1978 (41 U.S.C. 601 et seq.). 
6.Authorization of appropriations 
(a)Calculation of taxpayer losses from loggingThe Secretary of Agriculture, in consultation with the Secretary of the Interior, shall determine the average amount of Federal funds appropriated annually from the General Fund of the Treasury over the five fiscal years immediately preceding the date of the enactment of this Act for commercial logging and commercial logging-related activities on Federal public lands. In making this determination, the Secretary shall include amounts expended for the following, using estimates when necessary: 
(1)Timber sales management. 
(2)Forest-land vegetation management. 
(3)Land management planning, inventory, and monitoring related to commercial logging. 
(4)Research related to commercial logging. 
(5)The portion of the forest roads and road maintenance program related to commercial logging. 
(6)General administration expenses related to commercial logging. 
(7)Landline location related to commercial logging. 
(8)Law enforcement related to commercial logging. 
(9)The portion of the forest fire fighting and prevention program related to commercial logging. 
(10)The portion of any other activities related to commercial logging. 
(b)AuthorizationThere are authorized to be appropriated such sums as may be necessary to carry out this Act in the fiscal years beginning after the date of the enactment of this Act, but not to exceed for any fiscal year two-thirds of the amount calculated in subsection (a) as the taxpayer losses from logging. 
(c)Administrative expensesNot more than ten percent of the funds appropriated or allocated to carry out sections 7 and 8 may be reserved for the administration of activities authorized under those sections. 
7.Natural heritage restoration 
(a)General requirementNotwithstanding any other provision of law, agency projects or programs to restore biological diversity and ecological processes on Federal public lands shall be carried out in a manner consistent with this section and shall be integrated into the program established by this section. 
(b)Purposes and basic management requirements 
(1)General purposesThe purpose of this section is to protect and restore the natural heritage of the Federal public lands through the restoration of native biodiversity and natural ecological complexes and processes. In most circumstances, natural processes will heal damaged areas without assistance, but, in many circumstances, where extensive damage from logging and road-building is evident, it is necessary to take immediate action to stop soil erosion and pervasive resource damage. The primary emphasis of this section is to change circumstances that effectively act as barriers to natural restoration processes. This section does not envision the broad application of largely experimental techniques or tactics for which there is no solid scientific support or concrete evidence of effectiveness. 
(2)Guiding principleIt is also the purpose of this section to provide guidance and limitations for the protection and restoration of native biological diversity. The inherent guiding principle or basic approach that managers shall use to implement the ecological restoration provisions of this section is to do no harm to ecosystems when implementing active management projects and programs. 
(3)Precautionary approachScientific uncertainty about complex ecosystems requires a precautionary approach to active management. Therefore, proposed projects that are intended to restore ecological processes must have short- and long-term benefits that significantly outweigh any short- or long-term risks. 
(4)Emphasis of ecological restoration projectsIn most cases, ecosystems are inherently resilient if left to function without interference from man, but in some cases action is necessary to stop immediate resource damage. Therefore, ecological restoration projects shall emphasize the removal of barriers that prevent ecosystems from restoring themselves. Some examples of such barriers are roads, erosion, landslides, nonnative invasive species, fire suppression, certain types of hazardous fuels, dams or man-made barriers in streams, and other significant man-made damage and developments that interfere with natural ecological processes. 
(5)Requierd evaluationIn other cases ecosystems require the reintroduction of native species that once contributed to natural ecological processes. Therefore, each ecological restoration project shall include an evaluation of which native species may be missing from the ecosystem and shall ensure the presence of adequate habitat and forage or prey for the native species, to be followed by a scheduled reintroduction of the native species in coordination with State natural heritage and wildlife agencies and the United States Fish and Wildlife Service. 
(c)Natural Heritage Restoration Corps 
(1)EstablishmentThe Secretary of the Interior and the Secretary of Agriculture shall each establish a special unit (to be known as the Natural Heritage Restoration Corps) for the purposes of— 
(A)conducting ecological restoration of native biodiversity in areas of Federal public lands where the integrity of natural ecosystems has been degraded; 
(B)assisting in the monitoring of forest resources, including effectiveness monitoring of ecological restoration projects; and 
(C)in cooperation with each agency’s law enforcement programs, monitoring and protecting public resources from various illegal activities, including timber theft and poaching. 
(2)Use of personnel from existing programsThe Natural Heritage Restoration Corps may be created using personnel in existing programs in the agencies. 
(3)Other personnel and equipmentIn addition to the personnel selected under paragraph (2), the Natural Heritage Restoration Corps may hire other personnel, which may include private contractors, and purchase or lease the necessary equipment to implement the Natural Heritage Restoration Plans to achieve the goals and objectives as set forth by the Secretary of Agriculture and the Secretary of the Interior under this section. There shall be a hiring preference for dislocated workers who have been terminated or laid off, or have received a notice of termination or lay off, as a consequence of the enactment of this Act. 
(4)TrainingPersonnel of the Natural Heritage Restoration Corps shall be properly trained so that they are able to carry out the activities specified in paragraph (1) consistent with this section. 
(d)Natural heritage restoration planning 
(1)National Forest System landsFor lands in the National Forest System, the Secretary of Agriculture shall develop Natural Heritage Restoration Plans at the regional level to carry out an ecological restoration program in each region consistent with this section and incorporating the standards, guidelines, and procedures developed in subsection (e). Such Plans shall be completed no later than 18 months after the date of enactment of this Act and shall be revised at least every 10 years. 
(2)BLM, national wildlife refuge, and national park landsFor lands under the jurisdiction of the Bureau of Land Management, and, as necessary for National Wildlife Refuges and units of the National Park System, the Secretary of the Interior shall develop Natural Heritage Restoration Plans at the regional level to carry out an ecological restoration program in each region consistent with this section and incorporating the standards, guidelines, and procedures developed in subsection (e). Such Plans shall be completed no later than 18 months after the date of enactment of this Act and shall be revised at least every 10 years. 
(3)MonitoringThe Secretary of the Interior and the Secretary of Agriculture shall include in the Natural Heritage Restoration Plans— 
(A)monitoring provisions to ensure the effectiveness of each ecological restoration project; and 
(B)provisions to gauge each Plan’s progress in achieving any restoration goals and objectives that are developed in accordance with subsection (g). 
(4)Follow-up evaluations and correctionsThe Secretary of Interior and the Secretary of Agriculture shall provide for appropriate follow-up evaluations and actions to ensure the long-term success of ecological restoration projects. The failure of any restoration project shall be evaluated and reported to the appropriate Secretary, who shall take prompt action to provide new solutions to correct the failed restoration projects. 
(e)Developing standards, guidelines, and procedures for restoration 
(1)Responsibilities of the Secretaries 
(A)The Secretary of Agriculture and Secretary of the Interior shall develop regional standards, guidelines, and procedures for restoration, consistent with this section, as soon as practicable after the date of the enactment of this Act, and shall incorporate these regional standards, guidelines, and procedures, as well as regional Natural Heritage Restoration Plans, into land management plans for each unit of Federal public lands in accordance with existing land management planning regulations, by no later than two years after the date of enactment of this Act. 
(B)The Secretaries shall report to the Congress on the progress of implementing this section in the annual report required by section 8(c) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1606(c)) and section 311 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1741). 
(2)Committee of scientists 
(A)In carrying out the purposes of this subsection, the Secretary of the Interior, in consultation with the Secretary of Agriculture, shall appoint a committee of scientists, for each of the various administrative regions in the United States who are not officers or employees of the Forest Service, the Bureau of Land Management, or the timber industry, and who are not contractors for the timber industry. 
(B)The committee shall provide scientific and technical advice and counsel on the proposed standards, guidelines, and procedures of this subsection to assure that an effective interdisciplinary approach is proposed and adopted for the development of Natural Heritage Restoration Plans in each region. 
(C)The committee shall terminate upon promulgation of the standards, guidelines, and procedures, but the Secretary shall appoint similar committees, at least every 10 years, to consider revisions of regional standards, guidelines, and procedures based on new scientific information and the knowledge gained from implementing ecological restoration projects. Standards, guidelines, and procedures for developing Natural Heritage Restoration Plans or their revisions for each region shall be completed no later than one year after the date of the enactment of this Act or the initiation of the revision process. The views of the committees shall be included in the public information supplied when the standards and guidelines are proposed for adoption. 
(3)Clerical and technical assistanceClerical and technical assistance, as may be necessary to discharge the duties of the committee of scientists established under paragraph (2), shall be provided from the personnel of the Department of Agriculture or the Department of Interior, as appropriate. 
(4)CompensationWhile attending meetings of the committee, the members shall be entitled to receive compensation at a rate of $200 per diem, including travel time, and while away from their homes or regular places of business they may be allowed travel expenses, including per diem in lieu of subsistence, as authorized by section 5703 of title 5, United States Code, for persons in the Government service employed intermittently. 
(5)Regional boundariesThe Secretary of the Interior, in consultation with the Secretary of Agriculture, shall determine each region’s boundaries for which the standards, guidelines, and procedures are to be developed under this subsection. 
(f)Interim needs for restorationDuring the interim period while regional standards, guidelines, and procedures, as well as regional Natural Heritage Restoration Plans, are being developed and incorporated into land management plans, the Secretary of Agriculture and Secretary of the Interior shall identify interim needs for ecological restoration and shall take prompt action to begin this restoration work with available personnel. Interim needs for restoration under this section shall be limited to the following: 
(1)Prescribed or managed fire or manual pre-treatments to reduce severe fire incidence and hazardous fuels pursuant to subsection (j). 
(2)Stabilization of slopes and soils so as to prevent or reduce further erosion and land sliding. 
(3)Decommissioning and obliteration of roads. 
(4)Removal of nonnative invasive species. 
(5)Removal of manmade developments that interfere with natural ecological processes. 
(g)Restoration goals and objectivesWithin two years after the date of the enactment of this Act, the Secretary of Agriculture and the Secretary of the Interior shall develop specific restoration goals and objectives for each unit of Federal public lands, and shall, within the same time period, develop a specific schedule to accomplish those goals and objectives with any funds made available to the Secretaries, including those funds authorized to be appropriated in section 6. 
(h)Public participationAny program or project provided in this section shall be carried out in compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and its implementing regulations, and any other public involvement processes provided by law, regulation, or agency policy. 
(i)ProhibitionsRoad construction or re-construction shall be prohibited when conducting projects or programs provided by this section. This prohibition includes any projects to reduce the incidence of severe fire and hazardous fuels pursuant to subsection (j). 
(j)Special provisions for reducing the incidence of severe fire and hazardous fuels 
(1)Prescribed or managed firesThe use of prescribed or managed fires— 
(A)shall be the primary tool for reducing severe fire incidence and hazardous fuels; 
(B)shall only be prescribed in areas that have been scientifically identified as fire-adapted ecosystems; 
(C)shall be carried out in a manner designed to maintain habitat quality for any proposed, threatened, endangered, or sensitive species, or their prey; and 
(D)shall be carried out during a time of year and with a frequency that is most ecologically appropriate, while also minimizing adverse effects on air quality. 
(2)Requirements regarding manual pre-treatmentsManual pre-treatments to reduce severe fire incidence and hazardous fuels— 
(A)shall include use of prescribed or managed fire, where appropriate, as the primary treatment of the project in accordance with paragraph (1); 
(B)may only be implemented in areas which have a moderate to high risk of severe fire incidence; 
(C)shall be prioritized for urban-wildland interface areas; 
(D)shall not reduce the overstory canopy component of the pre-treatment area; 
(E)shall maintain habitat quality for any proposed, threatened, endangered, or sensitive species, or their prey; 
(F)may remove hazardous fuels to minimize occurrences of prescribed fires reaching the forest canopy; and 
(G)shall only be prescribed in areas that have been scientifically identified as fire-adapted ecosystems. 
(3)Application to other projectsNotwithstanding any other provision of law, any treatments or manual pre-treatments to reduce severe fire incidence and hazardous fuels as part of any agency projects or programs to reduce the incidence of severe fire and hazardous fuels on Federal public lands shall be performed in a manner consistent with this subsection, this section, and section 4. 
(k)Uses of forest materials that result from ecological restoration or pre-treatments to reduce severe fire incidence and hazardous fuelsA hierarchy of use of forest materials that result from manual pre-treatments in fire-adapted ecosystems or ecological restoration (such as saplings, bushes, fine surface fuels, and materials from plantations that are being restored back to native forests) is established in the following order: 
(1)Forest materials shall be— 
(A)left as biomass on the forest floor, lopped, scattered, masticated, or piled and burned (or a combination of such treatments), as appropriate; or 
(B)left as species habitat in the form of downed woody debris in the project area. 
(2)If removal of forest material is necessary for ecological restoration or because the area is pre-treated in accordance with subsection (j), that material shall be used for recreation or maintenance projects in the same unit of Federal public land, such as trails, bridges or facilities, or for restoration projects such as woody debris in streams, woody debris to provide species habitat, or for biomass to build soil in other areas of the same unit of Federal public land. 
(3)Any excess material not used as described in paragraph (2) may only be used for public purposes, and not for private or public commercial gain. This material may be provided for personal noncommercial uses, such as firewood or other subsistence uses, or for other public noncommercial purposes. Other public purposes may include, but are not limited to, the processing of these forest materials for uses such as fuel for low-income households, or, in limited circumstances, timber for low-income housing provided by a not for profit venture registered by the Department of Housing and Urban Development. 
(l)Relation to other requirementsAny activities undertaken pursuant to subsection (k) or the rest of this section must be undertaken in strict compliance with section 4. 
8.Worker retraining 
(a)Eligible individual definedFor the purposes of this section, the term eligible individual means an individual who— 
(1)is a dislocated worker, as that term is defined in section 101 of the Workforce Investment Act of 1998 (29 U.S.C. 2801); and 
(2)has been terminated or laid off, or has received a notice of termination or lay off, as a consequence of the enactment of this Act, or as a consequence of management decisions on Federal public lands prior to the enactment of this Act. 
(b)Determinations of eligibilityThe determination of whether an individual is an eligible individual shall be made by the Secretary of Labor, pursuant to criteria established by the Secretary of Labor, in consultation with the Secretaries of Agriculture and the Interior. 
(c)Grants authorizedThe Secretary of Labor may make grants to States, employers, employer associations, and representatives of employees— 
(1)to provide training, adjustment assistance, and employment services to eligible individuals; and 
(2)to make needs-related payments to eligible individuals in accordance with subsection (h). 
(d)Priority and approval 
(1)PriorityIn reviewing applications for grants under subsection (c), the Secretary of Labor shall give priority to applications proposing to provide training, adjustment assistance, and services in areas which have the greatest number or percentage of eligible individuals. 
(2)Needs-related payments requiredThe Secretary of Labor shall not approve an application for a grant under subsection (c) unless the application contains assurances that the applicant will use grant funds to provide needs-related payments in accordance with subsection (h). 
(e)Use of fundsSubject to the requirements of subsections (f), (g), and (h), grants under subsection (c) may be used for any purpose for which funds may be used under section 134 of the Workforce Investment Act of 1998 (29 U.S.C. 2864). 
(f)Job search allowance 
(1)Allowance authorizedGrants under subsection (c) for adjustment assistance may be used to provide job search allowances to eligible individuals. Such allowance, if granted, shall provide reimbursement to the individual of not more than 90 percent of the cost of necessary job search expenses, as prescribed by regulations of the Secretary of Labor, but may not exceed $1,200 unless the need for a greater amount is justified in the application and approved by the Secretary of Labor. 
(2)Criteria for granting job search allowancesA job search allowance may be granted only— 
(A)to assist an eligible individual who has been totally separated in securing a job within the United States; and 
(B)where the Secretary of Labor determines that such employee cannot reasonably be expected to secure suitable employment in the commuting area in which the worker resides. 
(g)Relocation allowance 
(1)Allowance authorizedGrants under subsection (c) for adjustment assistance may be used to provide relocation allowances to eligible individuals. Such an allowance may only be granted to assist an eligible individual in relocating within the United States and only if the Secretary of Labor determines that such employee— 
(A)cannot reasonably be expected to secure suitable employment in the commuting area in which the employee resides; 
(B)has obtained suitable employment affording a reasonable expectation of long-term duration in the area in which the employee wishes to relocate, or has obtained a bona fide offer of such employment; and 
(C)is totally separated from employment at the time relocation commences. 
(2)Amount of relocation allowanceThe amount of any relocation allowance for any eligible individual may not exceed the amount which is equal to the sum of— 
(A)90 percent of the reasonable and necessary expenses, specified in regulations prescribed by the Secretary, incurred in transporting an individual and the individual’s family, if any, and household effects; and 
(B)a lump sum equivalent to 3 times the employee’s average weekly wage, up to a maximum payment of $1,200, unless the need for a greater amount is justified in the application and approved by the Secretary of Labor. 
(h)Needs-related paymentsThe Secretary of Labor shall prescribe regulations with respect to the use of funds from grants under subsection (c) for needs-related payments in order to enable eligible individuals to complete training or education programs under this section. Such regulations shall— 
(1)require that such payments shall be provided to an eligible individual only if such individual— 
(A)does not qualify or has ceased to qualify for unemployment compensation; 
(B)has been enrolled in training by the end of the 13th week of the individual’s initial unemployment compensation benefit period, or, if later, the end of the 8th week after an individual is informed that a short-term layoff will in fact exceed six months; and 
(C)is participating in training or education programs under this section, except that such regulations shall protect an individual from being disqualified pursuant to this clause for a failure to participate that is not the fault of the individual; 
(2)provide that to qualify for such payments the individual currently receives, or is a member of a family which currently receives, a total family income (exclusive of unemployment compensation, child support payments, and welfare payments) which, in relation to family size, is not in excess of the lower living standard income level; 
(3)provide that the levels of such payments shall be equal to the higher of— 
(A)the applicable level of unemployment compensation; or 
(B)the poverty level determined in accordance with criteria established by the Director of the Office of Management and Budget; 
(4)provide for the adjustment of payments to reflect changes in total family income; and 
(5)provide that the grantee shall obtain information with respect to such income, and changes therein, from the eligible individual. 
(i)RegulationsThe Secretary of Labor shall prescribe regulations to carry out this section not later than 180 days after the date of enactment of this Act. 
9.Allocation of funds 
(a)Availability of certain accountsNotwithstanding any other provision of law, from the date of the enactment of this Act through the duration of the two-year phase-out period provided in section 5 plus two years thereafter, all funds in each of the following Forest Service and Bureau of Land Management accounts, including any funds deposited into these accounts during the two-year phase-out period, shall be used only to carry out this Act: 
(1)Timber salvage funds (including the Salvage Sale Fund established under section 14(h) of the National Forest Management Act of 1976 (16 U.S.C. 472a(h))). 
(2)The fund established under section 3 of the Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act; 16 U.S.C. 576b). 
(3)The fund containing moneys associated with the Purchaser-Elect Roads Program under section 6 of Public Law 88–657 (commonly known as the Forest Roads And Trails Act; 16 U.S.C. 537). 
(b)Allocation of timber sales revenues during phase-out periodNotwithstanding any other provision of law, from the date of the enactment of this Act through the duration of the two-year phase-out period, all timber sale revenues from Federal public lands shall be deposited in the fund established under section 3 of the Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act; 16 U.S.C. 576b). 
(c)Abolishment of accountsNotwithstanding any other provision of law, the funds referred to in subsection (a) shall be used to carry out this section until no funds remain in such accounts, after which these accounts shall be abolished. 
(d)Worker retrainingMonies shall be distributed from the funds referred to in subsection (a) to carry out section 8. Such distributions shall be made in amounts up to $80,000,000 in the first year of the phase-out period, and $80,000,000 and $120,000,000, respectively, in the subsequent two years. 
(e)Natural heritage restoration planningFrom the funds referred to in subsection (a), up to a sum of $100,000,000 shall be made available to the Secretary of the Interior and the Secretary of Agriculture to carry out subsections (d) and (e) of section 7 until such time as the Natural Heritage Restoration Plans required by subsection (d) of such section have been incorporated into the management plans for each unit of Federal public lands. 
(f)Alternatives to woodFrom the funds referred to in subsection (a), at least $1,000,000 and up to $3,000,000 shall be distributed to the Environmental Protection Agency to fund an investigation into wood-free alternative products for paper and construction. Within one year after the date of the enactment of this Act, the Administrator of the Environmental Protection Agency shall make recommendations for grants to entities involved in the development and production of the most environmentally sound nonwood alternatives for paper and construction products, including entities involved in using agricultural residues to produce paper. Up to $100,000,000 from the funds referred to in subsection (a) shall be made available to the Environmental Protection Agency for such grants, which shall be made within three years after the date of the enactment of this Act. 
(g)Public education and assistance to reduce structure flammability in urban-wildland interface areasFrom the funds referred to in subsection (a), up to $15,000,000 shall be used annually to educate owners of structures on non-Federal land adjacent to Federal public lands about ways in which these structures can be protected from forest fires by reducing the flammability of a structure and the area within 40 meters of a structure. Both technical support and financial assistance, in coordination or collaboration with existing State and local programs, to the extent possible, shall be provided where, and to the extent, appropriate. 
(h)Allocation of remaining fundsAny funds remaining in the accounts referred to in subsection (a) in the fourth year after the date of the enactment of this Act shall be deposited into the general fund of the United States Treasury. 
10.Continuation of payments for States and counties containing Federal public lands under Public Law 106–393 
(a)Continuation of payments after fiscal year 2006The Secure Rural Schools and Community Self-Determination Act of 2000 (Public Law 106–393; 16 U.S.C. 500 note) is amended— 
(1)in section 101(a), by striking years 2001 through 2006, both places it appears and inserting year 2001 and thereafter,; 
(2)in section 102(b)(2), by striking through fiscal year 2006; and 
(3)in section 103(b)(1), by striking through fiscal year 2006. 
(b)Termination of requirement to reserve funds for forest projects 
(1)Section 102(d) of such Act is amended by adding at the end the following new paragraph: 
 
(4)Termination of allocation and election requirementsThis subsection shall not apply in the case of payments made under subsection (a) for fiscal year 2007 and thereafter.. 
(2)Section 103(c) of such Act is amended by adding at the end the following new paragraph: 
 
(4)Termination of allocation and election requirementsThis subsection shall not apply in the case of payments made under subsection (a) for fiscal year 2007 and thereafter. The entire payment amount shall be expended as required by the laws referred to in subsection (a)(1).. 
11.Enforcement by citizens 
(a)Purpose and findingThe purpose of this section is to foster the widest possible enforcement of this Act. Congress finds that all people of the United States are injured by any action that violates the provisions of this Act on all lands to which this Act applies. 
(b)Citizen suits authorizedAny person may commence a civil action against any person, including the United States, who is alleged to be in violation of this Act. The action shall be brought in the district court for the district in which the alleged violation occurred or the United States District Court for the District of Columbia. When the United States is a defendant, venue may also be in the district court for the district in which the office of any officer or employee of the United States who is alleged to be involved in the violation is located. The district court shall have jurisdiction without regard to the amount in controversy or the citizenship of the parties. 
(c)ReliefIf the court determines that a violation of this Act has occurred, the court may issue an injunction and provide other appropriate equitable relief as the court considers necessary. If the plaintiff is the prevailing or substantially prevailing party, the court may award to the plaintiff reasonable costs of the litigation, including attorney fees, witness fees, and other necessary expenses. When the United States is a defendant, any award of costs of litigation against the United States shall be paid by the United States within 40 days after judgment. 
(d)Standard of proofThe standard of proof in all actions brought under this section shall be the preponderance of the evidence and the trial shall be de novo. 
(e)Waiver of sovereign immunityThe United States, including its agencies, agents, and employees, waives its sovereign immunity in all respects in all actions under this section. No notice is required to enforce this section. 
 
